COURT OF APPEALS OF VIRGINIA


            Present: Judges O’Brien, AtLee and Senior Judge Clements
PUBLISHED


            Argued by teleconference


            ADRIAN DONNEL ALEY
                                                                                  OPINION BY
            v.     Record No. 0693-21-4                                   JUDGE RICHARD Y. ATLEE, JR.
                                                                                 JUNE 14, 2022
            COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                           J. Bruce Strickland, Judge

                           (G. Price Koch; Spencer Meyer & Koch PLC, on brief), for
                           appellant. Appellant submitting on brief.

                           Lindsay M. Brooker, Assistant Attorney General (Jason S. Miyares,
                           Attorney General, on brief), for appellee.


                   A jury convicted appellant Adrian Donnel Aley of felony hit-and-run involving personal

            injury and felony eluding, in violation of Code §§ 46.2-894 and 46.2-817(B), respectively.1 The

            trial court denied Aley’s subsequent motion to set aside the verdict and sentenced Aley to serve six

            months and thirty days in jail. On appeal, Aley challenges the sufficiency of the evidence to sustain

            his convictions. For the following reasons, we affirm the trial court’s judgment.

                                                      I. BACKGROUND

                   In accordance with familiar principles of appellate review, we state the facts “in the light

            most favorable to the Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth, 295

            Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)). In doing so, we




                   1
                     Aley does not challenge his convictions for reckless driving by endangerment and
            reckless driving by speed arising from the same incident. At trial, the circuit court dismissed an
            abduction charge and a second reckless driving by endangerment charge.
discard any of Aley’s conflicting evidence and regard as true all credible evidence favorable to the

Commonwealth and all inferences that may reasonably be drawn from that evidence. Id. at 473.

        At 12:20 a.m. on May 6, 2020, Stafford County Sheriff’s Deputies Scott Fulford and Colby

Thomas were driving eastbound along White Oak Road2 when a “white sedan,”3 traveling in the

same direction as the deputies, “blew past” their patrol vehicle “at an extremely high rate of speed.”

The highway had a posted speed limit of fifty miles per hour. The road had meandering curves and

was “extremely dark at night” because it had “no lights on it.” The deputies lost sight of the

speeding car before they could begin pursuit and, instead, began searching for a crash because they

believed the driver had been traveling too fast to negotiate the curves in the road.

        At 12:38 a.m., the deputies encountered the white car again, as it “came around [a] corner”

on White Oak Road, accelerating toward them at what radar confirmed was ninety miles an hour,

before turning right at an intersection. Deputies Fulford and Thomas performed a U-turn and

attempted to initiate a traffic stop, activating their patrol car’s emergency lights, but not its siren, as

they pursued the speeding car down Bethel Church Road. The deputies accelerated “up to a

hundred miles an hour” and approached to within “a couple hundred yards” of the car, but it “kept

pulling away” until they “eventually lost sight of it.”

        Aley’s girlfriend, Krista Jacobs, testified at trial that at 12:15 a.m. that same morning, Aley

picked her up from her house in his “S5 white Audi” to drive her to his parents’ house near Bethel

Church Road. Sitting in the front passenger seat as Aley drove eastbound along White Oak Road,




       The witnesses at trial referred to this highway interchangeably as “White Oak Road”
        2

and “VA-218.” For consistency, we refer to the highway as White Oak Road.
        3
         Aley emphasizes that his vehicle was an Audi S5 coupe, not a “sedan” like the deputies
observed; however, viewing the evidence as we must, it is reasonable to infer that the deputies
did not focus on the number of doors on a car being driven at such a dangerous speed, and
instead simply took notice that Aley’s car was shaped like a sedan.
                                               -2-
Jacobs noticed that Aley began “driving very fast,” exceeding sixty-five miles per hour along the

winding highway.

        Shortly before 12:30 a.m., Jacobs grew “afraid for [their] safety” as Aley passed the turn for

their destination and “the speed seemed to increase.” Aley briefly pulled over, and Jacobs

admonished him to “[never] do that with [her] in the car ever again.” In response, Aley told Jacobs

that driving like that was “an adrenaline rush,” checked her safety belt to ensure that it was secured,

and reclined Jacobs’ chair “as if to relax [her]” before resuming driving. Aley drove in “the

opposite direction” and, again, passed the turn for their destination. Jacobs felt “really scared and

nervous.” Aley reassured her that he “just want[ed] to drive around and listen to a couple songs”

before going home.

        Jacobs became apprehensive when Aley, again, increased his speed to over sixty-five miles

per hour as they drove westbound on White Oak Road. Aley continued to accelerate and “came up

very quickly behind a car,” prompting Jacobs to “yell[] his name” in fear that he was “going to

rear-end” the motorist. Aley “just looked at [Jacobs] and swerved around the vehicle.” Aley then

exclaimed “oh shit . . . there is cops, I have got to run” as he took a “sharp right-hand turn” onto

Bethel Church Road.

        Jacobs “turned around and looked over [her] shoulder” to discover flashing blue lights,

which she understood meant that “there was a police officer” pursuing them. Jacobs testified that

“it didn’t seem like [the police] were very far” behind their car when she first noticed them; later,

the “blue lights” appeared more distant when Jacobs looked in the mirror, but she still could see

them. Aley refused to pull over despite Jacobs urging him to do so.

        At approximately 12:45 a.m., Aley “hit the brakes a little bit” as the car “came around a

turn.” He exclaimed “oh, no, we are going to crash” and “threw his arm over [Jacobs]” as they went

off the road. At that point, Jacobs surmised that the car “flipped” because she could see “objects

                                                  -3-
flying up in the car” and “everything sort of inverted.” A hard object struck the left side of Jacobs’

head and face while the vehicle was airborne. The car eventually “landed right side up,” Jacobs saw

“airbags everywhere,” and the couple got out of the car.

        Jacobs discovered that she had “somehow lost one of [her] shoes” during the crash. Her

“head hurt,” and the upper part of her left arm was “throbbing.” Jacobs noticed Aley’s head was

bleeding, which “kept getting worse” and blood was “pouring out.” Aley apologized to Jacobs and

“asked if [she] was okay.” He told her to follow him to an adjacent wooded area. Jacobs initially

refused, citing her missing shoe as an excuse to remain at the scene because she “was afraid to

actually say no to him.” Aley attempted to carry Jacobs, but he abandoned the effort after failing to

lift her. The couple ran over to a small clearing in the woods, but they had to return to the car so

Aley could “get[] some things out” and Jacobs could retrieve her cell phone. They then returned to

the woods to hide, with Aley telling Jacobs that “if the cops show up[,] we have to run.”

        Jacobs told Aley they “need[ed] to go to the hospital several times, because [she] knew that

[she] was hurt, [she] could see that he was hurt, and [they] both needed medical attention.” Aley

repeatedly refused. Jacobs tried to call her friend, Connor Buchanan, for medical assistance because

he was a trained paramedic, but Aley “yelled at [her] to get off [her] phone.” Aley called his

brother, who arrived approximately ten minutes later and drove the couple to his parents’ house.

During that time, Jacobs was too “afraid” to call 911 or the police to report the crash because Aley

kept “saying [they] had to run from the cops.”

        Around 1:15 a.m., the couple arrived at Aley’s parents’ residence. Aley spoke to his brother

in the kitchen “about what had happened” while Jacobs requested a first aid kit to clean Aley’s head

wound. Jacobs called Buchanan, told him that she had been in a car accident, described her injuries,

and requested that he “take [her] to the hospital.” He agreed, but she later changed her mind when

she realized that Aley would not come with her because she “felt like [she] couldn’t just leave

                                                 -4-
without knowing that he was okay. So [she] wanted him to stay awake and not go to sleep so [she]

could make sure nothing was seriously wrong” as a result of Aley’s head wound. Jacobs treated

Aley’s wounds and encouraged him to go to the hospital, but Aley “kept insisting that he wasn’t

going.”

          Around 7:00 a.m., a passerby noticed a “heavily damaged” vehicle “off the road into the tree

line” abutting Bethel Church Road approximately two miles from White Oak Road. “[B]ecause of

the significance of the damage to the vehicle,” the citizen called the Stafford County Sheriff’s

Office out of “concern[] that people . . . may be trapped in the vehicle.” In response, Captain Lee

Peters, III, arrived at Bethel Church Road to discover a totaled white “2019 Audi”—Aley’s car—

in the woods by the highway with its hazard lights activated. The car was unoccupied. From “the

[car’s] significant damage,” along with the fact that its “four-ways were still flashing” and “every

airbag” had deployed, Captain Peters concluded that the collision “was relatively recent.”

          Relying on his training and experience in vehicular accident reconstruction, Captain Peters

determined from the presence of “yaw marks”4 in the terrain that Aley’s car had “slid” off the

pavement and careened through several trees and nearby fencing before crashing approximately 300

feet from the roadway. The lengthy distance and absence of tire marks between “where the tires

first left the road to where the vehicle stopped” indicated that the car “was traveling rapidly” when it

ran off the road, and the driver had not pressed on the brakes or turned the steering wheel to avoid

the crash.

          Captain Peters searched the car and found the driver’s side seatbelt in an “out and locked”

position, “blood on the driver airbag,” a “seatbelt hanging out of the passenger door,” and “specks

of blood on the passenger side of the seatbelt.” Captain Peters concluded from that evidence that a



         Captain Peters testified that the term “yaw mark” refers to disturbances in the ground
          4

resulting from “tires moving in a direction trying to gain traction where there is none, as the
vehicle continues in a certain direction.”
                                                 -5-
driver and front passenger had recently occupied the vehicle and were both injured. Later at trial,

Captain Peters emphasized that it was obvious that the collision involved personal injury, testifying

“if you look at the car, you look at the seatbelts, and look at the blood, you look at the damage to the

car, you understand the human body is not designed to take that type of trauma in a crash.”

        Using information from the car’s license plate and associated DMV records, Captain Peters

ascertained that Aley was its registered owner. Shortly thereafter, Captain Peters ordered a tow

truck to remove the car and traveled to Aley’s last known address, where he spoke to Aley’s father.

Captain Peters informed the father that he was searching for injured parties from the crash but

departed to continue his investigation after Aley’s father “told [him] that [the car’s occupants]

weren’t there.”

        At some point that morning, Aley went upstairs to speak to his father. From downstairs,

Jacobs heard Aley say, “I didn’t do it, it was my friend driving.” Aley returned downstairs and told

Jacobs that the police had come to the house looking for him twice that morning. He said that the

first time, his brother told the police that Aley was in Harrisonburg. The second time, Aley’s father

spoke to the police. He informed Aley that “the police knew that he was the one driving, that it was

his vehicle,” and “that they were aware of what had happened.” When Jacobs told Aley that he

should “just tell the truth,” he became angry and said, “I’m not talking to no cops.” Jacobs

described his demeanor as “upset, and almost like a child that was being scolded.”

        Around noon, Buchanan picked Jacobs up and drove her to her parents’ home. While en

route, Jacobs passed the crash scene and saw that Aley’s car was no longer there. Thinking that her

personal belongings, including her wallet and keys, may still be inside the vehicle, Jacobs sent Aley

a text message requesting that he “find out where [his car] went.” Aley replied, “I just have some

things to do first.” Buchanan briefly stopped at Jacobs’ parents’ home before driving her to the

hospital emergency room.

                                                 -6-
        At the hospital, clinicians performed a physical examination of Jacobs’ wounds and ordered

blood work, a CT scan of Jacobs’ chest, and an “X-ray of [her] left humerus.” After leaving the

hospital, Jacobs sent Aley a text message indicating that her CT scan and X-ray “were good” and

she was “okay.” Buchanan then transported Jacobs to his parents’ home, where she discussed what

had taken place and ultimately “let [Buchanan] and his father call the police.”

        A little after 5:00 p.m., Captain Peters arrived at the Buchanan residence to meet with

Jacobs. Jacobs “was in tears” and “appeared scared,” “uncomfortable,” and “injured” during their

conversation. Her face was “red” and “swollen,” and “it looked like a boxer had punched her in the

face.” Jacobs also had visible, red “seatbelt marks” cutting diagonally across her body from right to

left, suggesting to Captain Peters that she had been “a passenger seat victim in a crash.” Another

deputy photographed Jacobs’ injuries, which included “a cut on [Jacobs’] back near the right

shoulder” and “swelling” on the upper part of her arm that “was very painful with every

movement.” Additionally, Jacobs had “scrapes on [her] arm,” a “cut on [her] forehead,” “bruising

on [her] leg,” and “a cut on [her] knee.” Her left eye was swollen, and the left side of her jaw “hurt

very much,” such that she could not chew or eat “for at least a week.” Jacobs testified that none of

these injuries existed before the crash.

        After meeting with Jacobs, Captain Peters sent a text message to Aley advising him to return

his call. In the text message, Captain Peters warned Aley, “I’m about to get warrants for your arrest

as well as the folks who lied to me to protect you this morning.” Aley did not respond to the text

but subsequently turned himself in to authorities.

        At trial, following the conclusion of the Commonwealth’s case-in-chief, Aley moved to

strike. He argued that the evidence failed to prove the felony eluding charge because the police

cruiser “was a hundred to a couple hundred yards behind [Aley],” a “distance [that] is just as a

matter of law too far” for emergency lights alone to qualify as “a signal to bring a vehicle to a stop

                                                 -7-
specific to this car.” The trial court overruled the motion, concluding that there was sufficient

evidence for the matter to go forward to the jury. Aley declined to present evidence, and the trial

court denied Aley’s renewed motion to strike on the same grounds. The jury convicted Aley of

felony hit-and-run and felony eluding.

           At a hearing on Aley’s subsequent motion to set aside the verdicts, Aley argued that the

Commonwealth failed to prove that he knew or should have known of Jacobs’ injuries because she

never “communicated her injuries” to him and they were “not visible” the day of the incident. Aley

also reiterated his argument that police were “never within the required distance [of him] to actually

signal that this car must pull over or received a signal.” The trial court denied the motion,

concluding that it “cannot find that as a matter of law the jury’s verdict is contrary to the existing

law or the facts that were presented.” This appeal follows.

                                              II. ANALYSIS

           Aley challenges the sufficiency of the evidence to sustain his convictions. Relying on

our decisions in Brannon v. Commonwealth, 52 Va. App. 800 (2008), and Neel v.

Commonwealth, 49 Va. App. 389 (2007), Aley argues that the Commonwealth failed to prove he

knew or should have known that the accident involved personal injury as required for a

conviction of felony hit-and-run. Aley also contends that “nothing on the record indicated” that

he received “a visible or audible signal from any law-enforcement officer to bring his motor

vehicle to a stop,” which was necessary to establish felony eluding. We address each argument

in turn.

                                         A. Standard of Review

           “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

                                                   -8-
Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

      B. The evidence proved Jacobs requested that Aley help her seek medical treatment.

       Aley addresses the narrow issue of whether he reasonably knew or should have known

that Jacobs suffered any injury from the accident. Specifically, he contends that “there is no

evidence that [Jacobs’] injuries were known to Aley at the time of the accident or shortly

thereafter” because Jacobs never told Aley she was injured and her wounds were not apparent.

We disagree.

       Code § 46.2-894 provides, in pertinent part, as follows:

               The driver of any vehicle involved in an accident in which a person
               is killed or injured . . . shall immediately stop as close to the scene
               of the accident as possible without obstructing traffic, as provided
               in § 46.2-888, and report his name, address, driver’s license
               number, and vehicle registration number forthwith to the State
               Police or local law-enforcement agency, to the person struck and
               injured if such person appears to be capable of understanding and
               retaining the information, or to the driver or some other occupant
               of the vehicle collided . . . . The driver shall also render reasonable
               assistance to any person injured in such accident, including taking
               such injured person to a physician, surgeon, or hospital if it is
               apparent that medical treatment is necessary or is requested by the
               injured person.




                                                 -9-
A violation of the statute that results in “the injury or death of any person” is punishable as Class

5 felony. Code § 46.2-894(i).

        Our case law discussing Code § 46.2-894 has primarily analyzed what it means for it to

be “apparent that medical treatment is necessary,” discussing factors indicating that an appellant

knew or should have known to seek medical treatment. See Brannon, 52 Va. App. at 804

(“[K]nowledge of injury may be imputed to a driver ‘where the fact of personal injury is visible

or where the seriousness of the collision would lead a reasonable person to assume there must

have been resulting injuries.’” (quoting Neel, 49 Va. App. at 395)). Yet the statute also provides

that the duty to render reasonable assistance, including obtaining medical attention, exists not

only “if it is apparent that medical treatment is necessary” but also if it “is requested by the

injured person.” Code § 46.2-894 (emphasis added). The statute uses the disjunctive “or,”

meaning that either condition may satisfy that element of the offense. See Williams v.

Commonwealth, 61 Va. App. 1, 8 (2012) (“[T]he use of the disjunctive word ‘or,’ rather than the

conjunctive ‘and,’ signifies the availability of alternative choices.” (alteration in original)

(quoting Rose v. Commonwealth, 53 Va. App. 505, 514 (2009))); Wright v. Commonwealth, 53

Va. App. 266, 282 (2009) (“The word ‘or’ connects two parts of a sentence, ‘but disconnects

their meaning.’” (quoting Smoot v. Commonwealth, 37 Va. App. 495, 501 (2002))).

        Here, the evidence is overwhelming that Jacobs repeatedly asked Aley to take her to the

hospital in the hours following the crash. Jacobs testified that she told Aley they “need[ed] to go

to the hospital several times, because [she] knew that [she] was hurt, [she] could see that he was

hurt, and [they] both needed medical attention.” Aley repeatedly, and often angrily, refused.

Furthermore, Aley yelled at Jacobs when she tried to call Buchanan, a trained paramedic, for

assistance right after the crash. Contrary to Aley’s assertions before the trial court and on appeal,

Jacobs did not have to detail the exact nature and extent of her injuries to trigger the “reasonable

                                                 - 10 -
assistance” provisions under Code § 46.2-894. It is sufficient that she clearly and repeatedly

requested that Aley take her to receive medical attention and that Aley refused to do so.

   C. The evidence proved that Aley received a visible signal from a law enforcement officer to
      bring his motor vehicle to a stop.

       Aley next argues that the evidence failed to demonstrate that he received “a visible or

audible signal from any law-enforcement officer to bring his motor vehicle to a stop,” which is

necessary to establish felony eluding. On brief, as in the trial court, Aley argues that police were

too far behind his car during the pursuit for him to have “receive[d] any valid signal . . . to yield

or stop.” We disagree.

       Code § 46.2-817(B) provides, in pertinent part:

               Any person who, having received a visible or audible signal from
               any law-enforcement officer to bring his motor vehicle to a stop,
               drives such motor vehicle in a willful and wanton disregard of such
               signal so as to interfere with or endanger the operation of the
               law-enforcement vehicle or endanger a person is guilty of a Class 6
               felony.

Under that statute, the Commonwealth must prove that “the accused received a visible or audible

signal from a law enforcement officer to bring the motor vehicle to a stop.” Jones v.

Commonwealth, 64 Va. App. 361, 367 (2015).

       Here, the record firmly supports the trial court’s finding that Aley received a visible

signal to stop within the meaning of the statute. Deputy Fulford testified that he and his partner

attempted to initiate a traffic stop by activating their patrol car’s “emergency lights” as they

pursued Aley’s car down Bethel Church Road. The deputies tried to catch up to the vehicle,

driving 100 miles per hour to do so, and approached to within “a couple hundred yards, a

hundred yards” of the car before it “pull[ed] away” and they “eventually lost sight of it.”

Furthermore, just before the pursuit, Aley exclaimed, “Oh shit . . . there is cops, I have got to

run.” Immediately thereafter, Jacobs “turned around and looked over [her] shoulder” to discover

                                                - 11 -
flashing blue lights, indicating that the police were pursuing them. Jacobs testified that the

police were not “very far” behind their car when she initially noticed them, and she was able to

see them even as the officers lost ground during pursuit. Moreover, during the chase, Aley

insisted, “I can’t pull over,” despite Jacobs’ pleas that he do so. That collective testimony

overwhelmingly establishes that Aley received a visible signal from law enforcement to stop his

motor vehicle as required for conviction under Code § 46.2-817(B). Cf. Jones, 64 Va. App. at

368-69 (finding sufficient evidence of defendant’s receipt of a visible signal to stop where police

activated their patrol car’s emergency lights, which “remained activated” throughout the

encounter).

       Additionally, the trial court could reasonably infer Aley’s “consciousness of guilt” from

his efforts to avoid detection following the wreck. See Palmer v. Commonwealth, 14 Va. App.

346, 348‑49 (1992) (“[I]t is today universally conceded that the fact of an accused’s flight,

escape from custody, resistance to arrest, concealment, assumption of a false name, and related

conduct are admissible as evidence of consciousness of guilt, and thus of guilt itself.” (alteration

in original) (quoting Langhorne v. Commonwealth, 13 Va. App. 97, 102 (1991))). Immediately

after the crash, Aley told Jacobs to follow him from the accident into the woods because “if the

cops show up[,] we have to run.” Later, Aley attempted to conceal himself from authorities at

his parents’ house and allowed his relatives to lie to police on his behalf. Aley’s brother told

police that Aley “was in Harrisonburg,” and his father told police that no one involved in the

crash was at the house when Aley was actually hiding with Jacobs in his downstairs bedroom.

Furthermore, when Jacobs encouraged Aley to abandon his efforts to escape and “just tell the

truth” to the police, he angrily responded, “I’m not talking to no cops.” That testimony

establishing Aley’s efforts to escape, conceal himself, and allow others to lie to the police




                                               - 12 -
evinces his “consciousness of guilt,” Palmer, 14 Va. App. at 349, and further supports the trial

court’s finding Aley guilty of felony eluding.

                                        III. CONCLUSION

       For the foregoing reasons, we affirm Aley’s convictions.

                                                                                         Affirmed.




                                                 - 13 -